Skinner, J. This was an action of ejectment, in which the plaintiff below claimed the undivided half of S. E. 20, 11 N., 7 E., in Peoria county. The cause was tried upon an agreed state of facts, without the intervention of a jury, and the plaintiff recovered the interest in the land claimed. The facts agreed are, that Ebenezer T. Warren, in 1830, died seized m fee, of the quarter section of land, leaving John and Ann Warren his sole heirs; that Ann, in 1849, conveyed her interest therein to Henry Warren, which conveyance was recorded in Peoria county, in March, 1855; that Henry Warren, in 1854, conveyed his interest in the land to the plaintiff below; that in 1830 letters of administration on the estate of Ebenezer T. Warren were duly granted in this state to Willard Keys; that final settlement of said estate, so far as inventoried, was made in 1837; that in August, 1855, said Keys filed in the court where administration was granted, an inventory of real estate, of which the said intestate died seized, lying in this state, among which was this tract of land, no previous inventory of real estate having been filed; that at the time last named claims were filed and allowed against said estate, amounting to over $18,000; that in January, 1856, said Keys, upon due notice, and application, obtained from the court where administration was granted, an order for the sale of this land, among other lands, for the payment of debts; and that after due notice, and in pursuance of said order, Keys, in April, 1856, sold and conveyed, as such administrator, the tract of land to the defendant below. Unless the proceedings of administration, and the conveyance thereunder to the defendant defeated the title of the plaintiff, the judgment below must be affirmed. Creditors have alien, in this state, against the estate of their deceased debtors, for satisfaction of their debts, and which they may enforce, through administration, even against purchasers from heirs or devisees. Vansyckle v. Richardson, 13 Ill. R. 171. And there is no statute interposing any limitation of time within which the lien must be enforced. The questions then are, will delay and laches of the creditor destroy his lien and right to pursue the land of which his debtor died seized, in the hands of the grantee of the heir holding under conveyance duly recorded; and, if so, in what period of time ? The motion that this lien is perpetual, and may be enforced at any time against land, after alienation by the heir, is wholly inadmissible. Such a rule would render titles to land insecure to a vast extent; and no man who holds lands derived through heirs or devisees, after having exhausted all the means the law affords for the ascertainment of the validity of his title, and the existence of liens and incumbrances against the lands, could be reasonably certain that he would not, after the lapse of years, be stripped of his title through such a secret lien, without actual notice or means of defense. At any period his lands might be demanded and finally wrested from him or his heirs, by force of a conveyance under judicial order and sale, obtained without notice, in fact, and founded on an apparent debt against some unknown person, for years in the grave, through whom his title had passed, and which debt had been hunted or trumped up for that special purpose. What is here supposed is not intended as a censure of anything appearing in this case, but it is justified by facts well understood in some portions of the state. Men’s rights of property cannot be thus preyed upon, in a country where the law is founded on principles of justice, and rationally administered. There are few greater public misfortunes than insecurity of titles to landed property. It paralyzes industry and destroys that incentive to labor and enterprise, which a reasonable certainty of just reward alone will create, and upon which depends the public and private prosperity. The policy of our law is to afford notice through public offices and records, of liens against lands, and the law will not favor liens of which it has provided no public notice. Nor does the law favor stale demands and rights slept on, until other rights and interests have arisen and become involved, which, from laj>se of time and consequent difficulty of proof, may be jeopardized by the setting up and sustaining of the former. It is also a rule, both at law and in equity, that where one of several persons must suffer, the loss shall fall on him to whose fault it is attributable. And in support of possessions and rights long claimed, and enjoyed without interruption, the law will presume grants, or satisfaction of demands. After the lapse of twenty years, debts of whatever degree are presumed to have been satisfied, and this presumption will defeat a recovery on them, unless rebutted by proof. By our limitation statute, actions for debts, generally, are barred in sixteen years, and in some cases in a much less period, after cause of action accrued. Entry upon, and action for the recovery of land adversely possessed under claim of right, for twenty years, are barred by our law. Seven years, also, bars entry and action where the land is adversely possessed during that period, under certain circumstances. The lien of judgments against lands ceases after the lapse of seven years from their rendition. In short, the policy of our law is repose and security of titles and estates, against dormant claims. It is true that it is the duty of administrators to interpose the presumptions and positive limitations of the law against claims presented for allowance, and coming within their purview; and that the judgment of a court having jurisdiction to adjudicate, allowing claims against an estate, is conclusive, where brought in question in a mere collateral proceeding; but these rules have nothing to do with the lien of the claim or debt on the property out of which satisfaction is sought. In this case some twenty-five years had elapsed after the death of the debtor, before filing the claims for allowance, and some eighteen after final settlement of administration had elapsed before the filing of the claims, and the revival of administration for the purpose of proceeding against lands for them satisfaction; and in the meantime, and nineteen years after the death of the debtor, the heir conveyed the land, and the purchaser holds under the heir by deed duly recorded, before any step had been taken by the creditors to enforce their claims. The creditor, under our law, has ample means of, without delay, compelling administration, and, through administration, subjecting the debtor’s estate, real and personal, to the payment of the debts against the estate. If he fails to do so within a reasonable time, he will be held to have waived his lien against property descended, and the grantee of the heir will take the title, discharged of the lien. It is not necessary in this case to decide what shall be a reasonable period of time for that purpose; for here the delay is so great as to leave no room, either horn adjudged cases, or the analogies of our law, for question.' It seems to me that that certainty in the law so necessary to enable the citizen to know his rights of property— by analogy to the lien of judgments and the limitations of entry upon and action for the recovery of lands ■—requires the application to this case of the fixed period of seven years from the death of the ancestor. The court, however, waiving this point, hold upon this record that the purchaser from the heir took the title, discharged of all lien on account of the debts of the ancestor. The view we take is sanctioned in the following cases: Gore v. Brazier, 3 Mass. R. 523, 542; Wyman v. Brigden, 4 ibid. 150, 155; Sumner v. Child, 2 Conn. R. 607; Ricard v. Williams, 7 Cranch’s R. 59; Vansyckle v. Richardson, 13 Ill. R, 171, 173. Judgment affirmed.